48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gizachew T. WUBISHET, CLU, ChFC, Plaintiff--Appellant,v.JOHN HANCOCK INSURANCE COMPANY, Defendant--Appellee.
No. 94-2016.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 2, 1995

Gizachew T. Wubishet, Appellant Pro Se.  Steven Robert Becker, Richard Thomas Sampson, SEMMES, BOWEN & SEMMES, Washington, DC, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to Defendant and denying Appellant's motion for reconsideration of that order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wubishet v. John Hancock Ins. Co., No. CA-92-3464-HAR (D. Md. May 24 and July 8, 1994).*  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court construed the motion for reconsideration as a Fed.R.Civ.P. 60(b) motion.  However, because the motion was served on Appellee within ten days of entry of judgment and calls into question the correctness of that judgment, it is a Fed.R.Civ.P. 59(e) motion.  Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  Accordingly, Appellant's notice of appeal, filed after the district court denied reconsideration, is timely as to both the order granting summary judgment and the order denying reconsideration